United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3376
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Jacob A. Kanatzar,                      *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 3, 2005
                                Filed: June 20, 2005
                                 ___________

Before WOLLMAN, RICHARD S. ARNOLD,1 MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                         ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       The Supreme Court of the United States granted certiorari in this case, vacated
our judgment, and remanded the case to us for reconsideration in light of United
States v. Booker, 125 S. Ct. 738 (2005). See Kanatzar v. United States, 125 S. Ct.
1010 (2005), granting cert. and vacating the judgment in United States v. Kanatzar,
370 F.3d 810 (8th Cir. 2004). In Booker, 125 S. Ct. at 749-51, the Court held that
sentence enhancements based solely on facts found by a court under mandatory


      1
       The Honorable Richard S. Arnold died on September 23, 2004. This opinion
is being filed by the remaining judges of the panel pursuant to 8th Cir. R. 47E.
federal sentencing guidelines violate the sixth amendment, which the Court then
remedied by making the sentencing guidelines advisory rather than mandatory, id. at
764.

       We have examined the relevant record and conclude that the defendant, Jacob
Kanatzar, did not preserve a Booker issue, and that he is not entitled to plain-error
relief because he cannot show that his substantial rights were affected, see United
States v. Pirani, 406 F.3d 543, 550-53 (8th Cir. 2005) (en banc). We therefore
conclude that Booker did not affect our previous opinion in this case. Accordingly
we reinstate our prior opinion and again affirm the judgment of the district court.2
                       ______________________________




      2
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                        -2-